Case 2:20-cv-03152-ENV-AKT Document 44 Filed 01/15/21 Page 1 of 2 PageID #: 211




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NEW YORK


  SCOTT GRAUMAN, individually and on behalf of
  all others similarly situated,
                                                     Civil Action No. 2:20-cv-03152-ENV-AKT
                           Plaintiff,

         v.

  EQUIFAX INFORMATION SERVICES, LLC,
  TRANS UNION, LLC., and VANTAGESCORE
  SOLUTIONS LLC,

                           Defendants.




        PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL OF TRANS UNION, LLC
                              WITHOUT PREJUDICE


 Dated: January 15, 2021                 BURSOR & FISHER, P.A.
                                         Philip L. Fraietta
                                         888 Seventh Avenue
                                         New York, NY 10019
                                         Telephone: (646) 837-7150
                                         Facsimile: (212) 989-9163
                                         Email: pfraietta@bursor.com

                                         Attorneys for Plaintiff

                                         [Additional counsel listed on signature page]
Case 2:20-cv-03152-ENV-AKT Document 44 Filed 01/15/21 Page 2 of 2 PageID #: 212



        Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i) Plaintiff Scott Grauman

 hereby dismisses, without prejudice, all claims against Trans Union, LLC only.


 Dated: January 15, 2021                     Respectfully submitted,

                                             BURSOR & FISHER, P.A.

                                             By:        /s/ Philip L. Fraietta
                                                           Philip L. Fraietta

                                             Philip L. Fraietta
                                             888 Seventh Avenue
                                             New York, NY 10019
                                             Telephone: (646) 837-7410
                                             Facsimile: (212) 989-9163
                                             Email: pfraietta@bursor.com

                                             BURSOR & FISHER, P.A.
                                             Brittany S. Scott (Pro Hac Vice)
                                             1990 N. California Blvd., Suite 940
                                             Walnut Creek, CA 94596
                                             Telephone: (925) 300-4455
                                             Facsimile: (925) 407-2700
                                             E-Mail: bscott@bursor.com

                                             BARBAT, MANSOUR, SUCIU & TOMINA
                                             PLLC
                                             Nick Suciu III (Pro Hac Vice)
                                             6905 Telegraph Rd., Suite 115
                                             Bloomfield Hills, MI 48301
                                             Telephone: (313) 303-3472
                                             E-Mail: nicksuciu@bmslawyer.com

                                             Attorneys for Plaintiff




                                                1
